FILED
                                                              OCT 14 2016
 1                         NOT FOR PUBLICATION
                                                          SUSAN M. SPRAUL, CLERK
                                                            U.S. BKCY. APP. PANEL
 2                                                          OF THE NINTH CIRCUIT

 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5   In re:                            )    BAP No. AZ-15-1298-LJuF
                                       )
 6   RAMON CONCHA and                  )    Bk. No. 0:12-bk-17446-SHG
     ISABEL CONCHA,                    )
 7                                     )
                      Debtors.         )
 8                                     )
                                       )
 9   IRENE DUARTE,                     )
                                       )
10                    Appellant,       )
                                       )
11   v.                                )    MEMORANDUM*
                                       )
12   RAMON CONCHA; ISABEL CONCHA;      )
     JIMMIE D. SMITH, Chapter 7        )
13   Trustee                           )
                                       )
14                    Appellees.       )
                                       )
15
                        Submitted Without Oral Argument
16                           On September 23, 2016
17                               Filed - October 14
18              Appeal from the United States Bankruptcy Court
                          for the District of Arizona
19
              Honorable Scott H. Gan, Bankruptcy Judge, Presiding
20                          ________________________
21   Appearances:     Appellant Irene Duarte, pro se, on brief; Appellee
                      Jimmie D. Smith, Chapter 7 Trustee, pro se on
22                    brief.
                            ________________________
23
24   Before: LAFFERTY, JURY, and FARIS, Bankruptcy Judges.
25
26        *
            This disposition is not appropriate for publication.
27   Although it may be cited for whatever persuasive value it may
     have, see Fed. R. App. P. 32.1, it has no precedential value, see
28   9th Cir. BAP Rule 8024-1.
 1                            I. INTRODUCTION
 2        Irene Duarte appeals the bankruptcy court’s denial of her
 3   motion to set aside the order requiring her to disgorge $600
 4   inappropriately received from the debtors.     Duarte argued in the
 5   bankruptcy court that she was not provided an adequate
 6   opportunity to present evidence at the hearing on the motion to
 7   disgorge and offered several documents that had not been
 8   previously introduced to the bankruptcy court.    After an
 9   evidentiary hearing, the bankruptcy court denied Duarte’s motion
10   because the evidence presented was not “newly discovered” within
11   the meaning of the governing rule.   Accordingly, there was no
12   basis for relief from the underlying order.    Finding no error in
13   the bankruptcy court’s findings or conclusions, we AFFIRM.
14                        II. FACTUAL BACKGROUND1
15   A.   The bankruptcy filing and the Trustee’s Request to Disgorge
16        Ramon Concha and Isabel Concha (“Debtors”) filed a
17   chapter 72 petition on August 3, 2012.   On September 7, 2012,
18   Appellee Jim D. Smith, the chapter 7 Standing Trustee (the
19   “Trustee”), filed a Complaint to Disgorge Fees and Other Relief
20
21
22
          1
23          Duarte presents a limited record; we have exercised our
     discretion to review the bankruptcy court’s docket, as
24   appropriate. See Woods & Erickson, LLP v. Leonard (In re AVI,
     Inc.), 389 B.R. 721, 725 n.2 (9th Cir. BAP 2008).
25
          2
26          Unless specified otherwise, all chapter and section
     references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, all
27   “Rule” references are to the Federal Rules of Bankruptcy
     Procedure, Rules 1001-9037, and all “Civil Rule” references are
28   to the Federal Rules of Civil Procedure, Rules 1-86.

                                    -2-
 1   (the “Request to Disgorge”).3   The Request to Disgorge alleged
 2   that Duarte, who is not a licensed attorney or a licensed
 3   document preparer, improperly received $600 for assisting Debtors
 4   with their bankruptcy and requested that the payment be
 5   disgorged.
 6        Duarte, acting in propria persona, filed a one-sentence
 7   response to the Request to Disgorge stating that she charged only
 8   for pre-bankruptcy services, such as filling out forms related to
 9   loan modifications, and for related administrative tasks (i.e.,
10   faxing, copying, and notarizing).     In support of Duarte’s
11   opposition, Debtors filed a one-sentence letter in which they
12   stated that Duarte did not prepare bankruptcy documents on their
13   behalf.4   The Trustee filed a reply, attaching a copy of a
14   receipt showing payment of $600 from Debtors to Duarte on the
15   petition date.
16   B.   The evidentiary hearing on the Trustee’s Request to Disgorge
17        On February 3, 2015, the bankruptcy court held an
18   evidentiary hearing on the Request to Disgorge.     After the
19   Trustee stated his position, Duarte, through an interpreter,
20   testified that the $600 payment was for services related to three
21   prepetition loan modifications--but Duarte did not provide copies
22   of any of the loan modification applications or related
23   documents.   In addition, Duarte also indicated that she helped
24
25        3
            The Trustee’s pleading was captioned as a “complaint,”
26   even though there was no adversary proceeding. The bankruptcy
     court disposed of the Request to Disgorge as a contested matter.
27
          4
            Although the letter filed by Debtors states “we declare,”
28   the document was not signed under penalty of perjury.

                                     -3-
 1   Debtors with forms that the Trustee sent them.   Despite her
 2   assertion that she provided notary services to Debtors, Duarte
 3   did not provide evidence of any notarized documents.   The
 4   bankruptcy court took the matter under submission.
 5        On March 18, 2015, the bankruptcy court issued its Order
 6   Disallowing Fee and Requiring Turnover (the “Order”), granting
 7   the relief sought by the Request to Disgorge pursuant to § 110
 8   and Rule 2090-2 of the Local Bankruptcy Rules for the District of
 9   Arizona.5   In brief, the bankruptcy court disbelieved Duarte’s
10   statement that the $600 fee paid by Debtors was paid for Duarte’s
11   assistance with prepetition loan modification applications
12   because Duarte did not provide any evidence of such documents.
13   Furthermore, although Duarte admitted at the February 3, 2015
14   hearing that she charged Debtors for assistance with filling out
15   forms sent to them by the Trustee, the bankruptcy court found
16   that Duarte’s testimony on this subject was inconsistent with the
17   evidence showing that payment was received on the date of the
18   petition (and therefore prior to the Trustee’s appointment).
19   Citing the inconsistent testimony from Duarte and the lack of
20   evidence, the bankruptcy court found her testimony to be not
21   credible.
22   C.   The Motion to Set Aside Judgment
23        On May 6, 2015, nearly two months after the bankruptcy court
24   issued the Order, Duarte filed a Motion to Set Aside Judgment and
25
          5
26           That local rule authorizes the bankruptcy court to impose
     sanctions against any bankruptcy petition preparer who prepares a
27   document for filing in the United States Bankruptcy Court for the
     District of Arizona and who is not a certified legal document
28   preparer.

                                     -4-
 1   Motion for New Trial (the “Motion”) requesting relief from the
 2   Order on grounds that she did not have an adequate opportunity to
 3   present evidence at the February 3 hearing.   On August 21, 2015,
 4   the bankruptcy court held a hearing on the Motion.    In support of
 5   the Motion, Duarte provided the following documentary evidence
 6   that had not been offered at the hearing on the Request to
 7   Disgorge: (a) a one-sentence letter from Debtor Isabel Concha
 8   stating that Duarte did not assist Debtors in the filing of the
 9   petition; (b) a letter that Duarte drafted on behalf of Debtors
10   for the purpose of filing in the bankruptcy case; (c) a copy of a
11   cruise ticket with a handwritten note indicating that Duarte was
12   on a seven-day cruise from July 29, 2012 through August 5, 2012;
13   and (d) three documents which were drafted by Duarte, on behalf
14   of Debtors, for the purpose of responding to a request from the
15   Trustee.   At the August 21 hearing, Duarte introduced several
16   additional documents, including: (a) a copy of her bank statement
17   from August 2012 reflecting the $600 payment from Debtors; (b) a
18   copy of the itinerary for the cruise that Duarte allegedly was on
19   the day that Debtors deposited the $600 into her account; and
20   (c) copies of pictures of her while on a cruise.
21        At the conclusion of the hearing on the Motion, the
22   bankruptcy court orally ruled that Duarte had not established any
23   basis for relief from the Order; in particular, the bankruptcy
24   court determined that the evidence introduced in support of the
25   Motion did not qualify as “newly discovered” evidence because
26   Duarte had access to that information prior to the hearing.
27   Thus, the bankruptcy court denied the Motion and confirmed its
28   previous ruling regarding disgorgement of the $600.   Duarte

                                     -5-
 1   timely appealed.
 2                              III. JURISDICTION
 3        The bankruptcy court had jurisdiction pursuant to 28 U.S.C.
 4   §§ 1334 and 157(b)(2)(E).     We have jurisdiction under 28 U.S.C.
 5   § 158.
 6                                  IV. ISSUE
 7        Whether the bankruptcy court abused its discretion in
 8   denying Duarte’s Motion.
 9                          V. STANDARD OF REVIEW
10        We review denials of motions for relief under Civil
11   Rule 60(b) for an abuse of discretion.       See United States v.
12   Stonehill, 660 F.3d 415, 443 (9th Cir. 2011).       Accordingly, we
13   reverse only where the bankruptcy court applied an incorrect
14   legal rule or where its application of the law to the facts was
15   illogical, implausible or without support in inferences that may
16   be drawn from the record.     Ahanchian v. Xenon Pictures, Inc.,
17   624 F.3d 1253, 1258 (9th Cir. 2010) (citing United States v.
18   Hinkson, 585 F.3d 1247, 1262 (9th Cir. 2009) (en banc)).
19        An appeal from an order denying a Civil Rule 60 motion, when
20   the motion was filed more than 14 days after the underlying order
21   or judgment, raises only the merits of the order denying the
22   motion and does not raise the merits of the underlying judgment
23   or order.   See Maraziti v. Thorpe, 52 F.3d 252, 254 (9th Cir.
24   1995).
25                               VI. DISCUSSION
26        Although Duarte’s Motion did not specify the legal authority
27   for the relief she was requesting, the bankruptcy court
28   appropriately interpreted the Motion to be brought pursuant to

                                       -6-
 1   Rule 9024, which incorporates Civil Rule 60(b).6
 2        In disposing of the Motion, the bankruptcy court considered
 3   three of the enumerated subsections of Civil Rule 60(b).    The
 4   bankruptcy court considered Civil Rule 60(b)(1) (mistake,
 5   inadvertence, surprise, or excusable neglect) and Civil
 6   Rule 60(b)(3) (fraud).   The bankruptcy court provided Duarte with
 7   examples of what circumstances would constitute grounds for
 8   relief under these sections but indicated that neither ground was
 9   applicable under the facts asserted by Duarte.
10        The bankruptcy court then considered Civil Rule 60(b)(2),
11   which allows for relief from a court order when the movant can
12   provide “newly discovered evidence that, with reasonable
13   diligence, could not have been discovered in time to move for a
14   new trial under Rule 59(b).”   Where a motion for relief from
15   judgment is based on allegedly newly discovered evidence, relief
16   is warranted if:
17        (1) the moving party can show the evidence relied on in
18
          6
19            Civil Rule 60 authorizes relief from judgment on grounds
     of
20
          (1) mistake, inadvertence, surprise, or excusable
21        neglect;
          (2) newly discovered evidence that, with reasonable
22
          diligence, could not have been discovered in time to
23        move for a new trial under Rule 59(b);
          (3) fraud (whether previously called intrinsic or
24        extrinsic), misrepresentation, or misconduct by an
          opposing party;
25        (4) the judgment is void;
26        (5) the judgment has been satisfied, released or
          discharged; it is based on an earlier judgment that has
27        been reversed or vacated; or applying it prospectively
          is no longer equitable; or
28        (6) any other reason justifying relief.

                                     -7-
 1        fact constitutes “newly discovered evidence” within the
          meaning of Rule 60(b); (2) the moving party exercised
 2        due diligence to discover the evidence; and (3) the
          newly discovered evidence is of “such magnitude that
 3        production of it earlier would have been likely to
          change the disposition of the case.”
 4
 5   Feature Realty, Inc. v. City of Spokane, 331 F.3d 1082, 1093 (9th
 6   Cir. 2003) (quoting Coastal Transfer Co. v. Toyota Motor Sales,
 7   U.S.A., Inc., 833 F.2d 208, 211 (9th Cir. 1987)).
 8        At the evidentiary hearing on the Motion, the bankruptcy
 9   court asked Duarte why she had not offered the newly presented
10   documents at the hearing on the Request to Disgorge.   Duarte’s
11   response was that she “felt that [she] didn’t need to maybe
12   present as much evidence.”   Duarte also admitted to the
13   bankruptcy court that the documents, although not in her
14   possession at the first hearing, could have been retrieved and
15   presented as evidence.
16        The bankruptcy court found that the documents introduced by
17   Duarte--specifically, the cruise tickets, pictures, and deposit
18   slip--were not “newly discovered evidence” because these
19   documents were at Duarte’s disposal and she could have obtained
20   and presented the evidence at the hearing on the Trustee’s
21   Request to Disgorge had she been diligent enough to do so.    Civil
22   Rule 60(b)(2); Feature Realty, 331 F.3d at 1093.    The bankruptcy
23   court found that Duarte fully understood the risk that she could
24   be required to give back the $600 payment if she did not meet her
25   burden at the hearing.   Therefore, the documents were not
26   documents that could not have been discovered prior to the
27   hearing on the Request to Disgorge, but rather documents that
28   were available and that Duarte did not think were necessary to

                                     -8-
 1   support her case.   We discern no error in this finding.
 2        The bankruptcy court also analyzed the probative value of
 3   the documents and commented that the documents did not establish
 4   that Duarte had not received the $600 in exchange for preparing
 5   bankruptcy documents.   Therefore, even had these documents been
 6   considered, they would not have justified relief from the Order.
 7        On appeal, Duarte reargues the facts she asserted at the
 8   hearing on the Motion, but she has not demonstrated that the
 9   bankruptcy court erred in ruling that the standard for relief
10   under Civil Rule 60 had not been met.
11                             VII. CONCLUSION
12        Because the bankruptcy court did not abuse its discretion in
13   denying Duarte’s Motion, we AFFIRM.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                     -9-